Citation Nr: 0515509	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  99-13 276	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The appellant had active military service from March to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In the March 1999 rating decision, the RO noted that it had 
previously denied service connection for a psychiatric 
disability in November 1979, and found that no new and 
material evidence had been submitted to reopen the claim.  
Nevertheless, in a December 2000 decision, the Board 
determined that the veteran had withdrawn any claim of 
entitlement to service connection for a psychiatric disorder 
prior to the RO's November 1979 decision.  Thus, the Board 
concluded that the RO's November 1979 decision purportedly 
denying service connection for a psychiatric disorder was not 
an adjudication of the matter.  The Board determined that the 
veteran's claim of service connection for a psychiatric 
disorder was for de novo adjudication by the RO.  

The Board remanded the case for additional development, 
including ascertaining whether the veteran had good cause for 
requesting a postponement of a RO hearing scheduled for 
January 26, 2000.  A day after the Board issued its December 
2000 remand, correspondence was received from the veteran 
wherein he asked for a videoconference hearing with a Board 
member.  The RO thereafter sent the veteran's representative 
a letter in June 2001, asking if the veteran still wanted a 
hearing at the RO.  No response was received, but the Board 
found that, because the veteran had asked for a postponement 
of his hearing in January 2000, it was evident that he wanted 
a hearing.  The Board remanded the case in September 2002 so 
that a hearing could be scheduled; however, the veteran 
failed to report for the hearing, scheduled in May 2004.  
Accordingly, the Board considers the veteran's request for a 
hearing to be withdrawn and will proceed to adjudicate the 
case based on the evidence of record.  See 38 C.F.R. § 20.704 
(d), (e) (2004).

The case was remanded again by the Board in August 2004 
because the Board determined that the veteran had not yet 
been adequately informed of the information and evidence 
necessary to substantiate this claim, and had not been 
adequately advised as to what evidence VA would obtain for 
him and of what information or evidence he was responsible 
for submitting.  See Quartuccio v. Principi , 16 Vet. App. 
183 (2002).  The veteran was so notified in a letter dated in 
August 2004, and the case was returned to the Board for 
appellate review in May 2005. 


FINDINGS OF FACT

1.  The veteran was not treated for a psychiatric disorder 
until many years after service.

2.  There is no evidence that the veteran's currently 
diagnosed depressive disorder and panic disorder were 
manifested until late 1990, some 28 years after the veteran 
left military service.  

3.  Current psychiatric disability is not attributable to the 
veteran's period of military service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
4.125(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1999 the veteran sought service connection for 
what he alleges is paranoid schizophrenia.  The veteran avers 
that he was diagnosed with paranoid schizophrenia at the 
Walter Reed Army Medical Center (WRAMC) while on active duty 
in 1952, and that it was this disorder that resulted in his 
discharge after less than a year of service.  

The National Personnel Records Center (NPRC) reported that 
the veteran's service medical records (SMRs) were presumed to 
have been lost in a fire in 1973.  NPRC reported this fact in 
a communication dated in October 1979.  The Board notes that 
that request noted that the veteran contended that he had 
been treated at the base hospital at Ft. Belvoir, Virginia 
for a hemorrhoid operation in June 1952, and at WRAMC for a 
nervous breakdown in July 1952.  As a result of the Board's 
December 2001 remand, the RO sought again, through NPRC, to 
obtain records from alternative sources such as WRAMC.  NPRC 
responded in August 2001 that there were no records 
available, and a record could not be reconstructed, either 
because they had been destroyed in the fire, or because 
requested information was not a part of the veteran's unit's 
morning reports.

In a statement dated in February 1999, the veteran stated 
that he was not being treated by any private doctor, and that 
all of his treatment and prescriptions for his alleged 
paranoid schizophrenia had been from the VA outpatient clinic 
in Toledo, Ohio, and the VA Medical Center (VAMC) in Ann 
Arbor, Michigan.  The veteran's records from these two 
facilities have been obtained, and are of record; they date 
from May 1985.  

The first note in the veteran's VA treatment records of any 
mental disorder is a treatment note dated in January 1991.  
That note began by saying that the author could not find his 
intake note of some six or eight weeks ago, when the veteran 
complained of anxiety triggered by obsessive-compulsive 
thoughts.  The veteran expressed a lot of bitter feelings 
toward his father who had sent him off to military school.  
In May 1991 this provider prescribed Trazodone.

A July 1991 mental health clinic treatment note by a 
different provider, psychologist R.A., Ph.D., noted the 
veteran had obsessive-compulsive personality disorder.  The 
note recorded that the veteran obsessed about people not 
accepting him, creating a feeling of not belonging and being 
unwelcome.  The veteran gave a history of his mother dying 
when he was eight years of age; his father, who "treated him 
like crap," sent him away to military school.  He gave a 
history of having been married five times and of delinquent 
behavior and legal problems.  

The veteran was seen again in August 1991 by Dr. R.A.  The 
veteran complained of depression, restlessness, and thoughts 
about other people not accepting him.  He told Dr. R.A. that 
he had had some problems from between 10 and 50 years.  The 
veteran said that his depression had been present for about 
20 years, the thoughts about other people not accepting him 
about 10 years, and the restlessness about 50 years.  

A December 1991 treatment note recorded that the veteran 
requested an emergency appointment with his psychologist that 
day, reporting agitation, depressed affect, suicidal 
ideation, and intense anxiety.  The veteran was recovering 
from open heart surgery (triple bypass) three weeks 
previously, and had abruptly stopped taking his prescribed 
Trazodone one to two months previously.  The psychologist 
referred the veteran to another doctor, who reported that the 
veteran told him that he felt fine with respect to his heart 
operation, but that he was "having serious depression."  

The veteran also has a history of treatment for pes planus 
and a cervical spine disorder, both of which have required 
ongoing treatment for pain.  A treatment note dated in 
September 1996 noted that the veteran's pain had increased in 
the preceding several months, and that he had been depressed 
lately due to his inability to maintain activities such as 
fishing, gardening, and visiting with his friends.  An 
October 1996 treatment note indicated that the veteran 
believed that his current struggle with depression was due to 
a change in medication from methadone to morphine.  He said 
he was too depressed to consider changing medications to see 
if this was true.

A July 1999 progress note shows that the veteran was being 
followed for medication management of his anxiousness and 
depressed feelings.  The veteran averred that he had been 
treated for schizophrenia at WRAMC while in service, but did 
not remember at all that happened there, except the veteran 
said that he thought he had insulin shock therapy.  This 
physician diagnosed probable current depressive episode with 
unclear psychiatric history.  The veteran reported that he 
lived on a VA pension, doing little with his time except 
gardening and going downtown to a card playing club to watch.  
It was at this card club where he got hurt by any comment 
made to him, causing him to brood and be sleepless and to not 
eat until he checked again with the person who made the 
comment to him.  The veteran described worsening mood over 
the past seven years, more so over the past two to three 
months, with some crying spells, low energy, pessimism, and 
self disparagement.  The veteran denied any suicidal, 
homicidal, or psychotic ideation, and denied any history of 
hallucinations, delusions of thought disorder except for his 
chronic paranoid-sounding interpersonal sensitivities.

A December 1999 treatment note stated that the veteran 
related he had a long history of "anxiety and depression," 
and that the veteran attributed his current depressive 
symptoms to chronic ankle pain from an old injury sustained 
when he reportedly fell from a roof.  The veteran noted that 
his depressive symptoms had not changed since recently 
restarting one of his pain medications.  The veteran also 
gave a history essentially as described above, including his 
averred hospitalization at WRAMC.  The veteran also indicated 
that he had had fights and disciplinary problems while in 
service.  This progress note assessed a major depressive 
disorder and panic disorder.

Also of record is a progress noted dated in January 2000, 
signed by the veteran's psychiatrist, T.H., M.D.  That note 
detailed a phone conversation with the veteran wherein the 
veteran asked if Dr. T.H. could make a statement to the 
effect that his condition was aggravated by service or caused 
by service.  The veteran could not describe any specific 
condition he had before service.  Dr. T.H. explained that 
there was no record of anything before, during, or 
immediately after service.  The veteran would not accept 
this, and Dr. T.H. agreed to talk to the veteran's designated 
representative at The American Legion.  The representative 
agreed that Dr. T.H. could not provide the type of statement 
the veteran sought.  Dr. T.H. then suggested as an 
alternative that the veteran take a VA compensation and 
pension (C&P) examination.  The representative indicated that 
the veteran "cannot have it or something to that effect."

Another treatment note by the veteran's psychiatrist, dated 
in October 2000, discussed the veteran's medications, and 
provided diagnoses of depression and panic disorder.  Another 
treatment note from this doctor, dated in January 2002, noted 
a current global assessment of functioning (GAF) score of 78, 
and commented that the veteran's mood had been stable, and 
that he reported no panic attacks for a while.  

The veteran was afforded a VA C&P examination in March 2002 
at the VAMC in Ann Arbor.  The examiner noted that the 
veteran had been employed for the last several years, working 
in a bar.  The veteran related that he had been in jail once 
for eight months for burglary "because he needed the 
money."  The veteran gave a history of alcohol abuse in the 
past, but said that he had abstained for 17 years.  

The veteran related to the examiner that he had been 
receiving care through the VA health care system for the last 
"17 to 18 years," including, he averred, a stay at the Ann 
Arbor Psychiatric Unit, though he said he had walked out 
after one night.  The veteran reported that he had never made 
a suicide attempt.  The veteran gave a history of having been 
discharged from the Army at WRAMC, after a stay of 
approximately six to seven months secondary to a nervous 
breakdown.  The veteran averred that his symptoms of being 
"a shaking 20-year-old" began two weeks after entering 
service.  He stated that he could not get along with people.  
He requested an early out from service.  After a 
hemorrhoidectomy at the Ft. Belvoir hospital, he returned to 
his unit and was told that his early out had been 
disapproved.  The veteran reported that he was told later 
that he just went berserk, and was hospitalized at WRAMC.  He 
said he remembered very little.  

The veteran averred that his "military service aggravated 
it."  When the examiner asked him to describe what "it" 
meant, the veteran replied "the feeling that I couldn't get 
along with people.  That I was afraid of things, and that I 
was depressed."  The veteran said that, on a scale of one to 
ten, his anxiety was "an eight" all day.  He averred that 
some of his medications helped somewhat, but that he still 
experienced anxiety and anger, showing up early for 
appointments and still thinking people were judging him.  
This examiner related the contents of several of the 
treatment notes noted above.  

The examiner noted that the veteran presented for his 
examination dressed casually and appropriately.  Hygiene was 
intact; eye contact was consistent throughout the evaluation; 
speech was of normal tone and volume; and the veteran 
answered all questions asked of him.  The veteran's mood was 
mildly anxious but affect was appropriate to subject matter.  
Thought processes were logical and goal directed.  The 
veteran did not manifest or endorse any psychotic symptoms.  
He denied thoughts of harming himself or others.  

Cognitively, the veteran was oriented as to time, place, and 
person.  A mild abnormality was noted in his ability to 
concentrate.  Immediate and recent memory were intact.  His 
fund of knowledge was within the normal range of 
intelligence.  Testing of social judgment appeared intact.  
The examiner also noted that the veteran's present symptoms 
reflect a well-documented history of depression and anxiety.  
The examiner reiterated the veteran's averred in-service 
medical history as related by him, and also noted that the 
veteran's averment cannot be substantiated because of the 
loss of his SMRs in the fire at NPRC.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were:  depressive disorder, not 
otherwise specified, rule out dysthymia; panic disorder; and 
alcohol abuse in remission.  Axis II (personality disorders 
and mental retardation) diagnosis was deferred.  The Axis III 
(general medical conditions) diagnosis is not relevant to the 
instant case.  In Axis IV (psychosocial and environmental 
problems) the examiner noted the veteran's multiple marriages 
and unemployment.  The Axis V (global assessment of 
functioning (GAF) score) report was 65.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including psychoses, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2004).

Here, there is clear evidence of current disabilities, 
depressive disorder and panic disorder.  Since the veteran's 
records were, as discussed above, presumably destroyed in a 
fire in 1973 at NPRC, there is no direct evidence that the 
veteran did or did not suffer a related disorder in service.  
As noted above, the RO twice sought any records which might 
enable a reconstruction of at least some record of the 
veteran's military service.  Both times NPRC responded that 
there simply were no records available.  

As noted above, the veteran identified that all of his 
treatment and prescriptions for his alleged paranoid 
schizophrenia have been from the VA outpatient clinic in 
Toledo, Ohio, and the VAMC in Ann Arbor, Michigan.  Those 
records begin in May 1985.  The Board is satisfied that these 
records are complete because, as noted above, the veteran 
averred to his March 2002 VA examiner that he had been 
receiving care through the VA health care system for the last 
"17 to 18 years," which would be from about 1984 or 1985. 

From May 1985 until January 1991, all of the treatment 
records show treatment for physical complaints such as 
plantar fasciitis, degenerative joint disease, arthritis, 
carpal tunnel syndrome, and coronary artery disease.  No 
mention of any mental disorder is made until the January 1991 
mental note indicating that intake into the mental health 
clinic had begun six to eight weeks previously, or roughly 
the beginning of December 1990, which was 38 years after the 
veteran left service.  Further, in a treatment note dated in 
August 1991, the veteran noted that he had suffered 
"restlessness" for about 50 years, but had felt depressed 
for about 20 years.  Assuming the veteran's assessment is 
this regard was accurate, the onset of depression could thus 
be identified as occurring in about 1971, still nearly 20 
years after his leaving military service.  

The Board also notes that the veteran's psychiatrist 
specifically declined to provide a medical opinion connecting 
the veteran's disorder to his military service when the 
veteran asked the doctor to so, apparently because there was 
no medical evidence on which to base such an opinion.  
Similarly, the March 2002 VA examiner also noted that the 
veteran's averment could not be substantiated because of the 
loss of his SMRs in the fire at NPRC.  Also, the July 1999 
progress note indicated that the veteran's current depressive 
episode had an unclear psychiatric history.  In September 
1986 the veteran told a VA psychologist that, in dealing with 
significant pain issues, he had been depressed lately due to 
his inability to maintain activities such as fishing, 
gardening, and visiting with his friends because of his pain 
issues.

The only evidence of record supportive of the veteran's claim 
that his current mental disabilities are related to his 
military service consists of the lay statements of the 
veteran himself.  Competent lay evidence is evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical opinion, by its very nature, requires specialized 
education, training, and experience.  Thus, while the veteran 
is competent as a layperson to describe the symptoms of his 
depression and panic attacks, he is not competent to provide 
medical opinion as to their etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  In this 
regard, the Board also notes that the veteran avers that he 
was diagnosed in service with paranoid schizophrenia.  
However, nowhere in the record has any health care provider 
suggested that the veteran has a diagnosis of paranoid 
schizophrenia.  

When, as here, the veteran's in-service records are 
unobtainable, the Court has held that there is a heightened 
obligation on the part of VA to consider carefully the 
benefit-of-the-doubt rule.  O'Hare, supra.  In deciding this 
issue the Board has considered the provisions of 38 U.S.C.A. 
§ 5107 (benefit of the doubt).  Under the of benefit-of-the-
doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue 
material to the determination of a matter, the law dictates 
that the benefit of any doubt belongs to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  The Board has considered the 
benefit-of-the-doubt doctrine, but finds that the record does 
not provide even an approximate balance of negative and 
positive evidence on the merits.  Therefore, on the basis of 
the above analysis, and after consideration of all of the 
factors, the Board finds that a preponderance of the evidence 
is against the claim of service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-58.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio, supra.

The Board notes that the veteran was initially provided with 
the text of the new VA regulations implementing the VCAA in a 
supplemental statement of the case (SSOC) dated in April 
2002.  As noted above, the Board remanded this case in an 
action dated in August 2004 in order to ensure full 
compliance with the VCAA and Quartuccio.  As noted above, 
this action was completed in correspondence from the RO to 
the veteran dated in August 2004.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the RO's 
correspondence to the veteran apprised him of what the 
evidence must show to establish entitlement to the benefits 
sought, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for obtaining, what information the veteran was responsible 
for obtaining, what information VA would assist in obtaining 
on the veteran's behalf, and where the veteran was to send 
the information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and a SSOC reporting the results 
of the RO's reviews, and the text of the relevant portions of 
the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
made numerous attempts to obtain the veteran's SMRs and 
service records.  As noted above, these records are presumed 
to have been lost in a 1973 fire at NPRC.  The RO obtained 
and incorporated into the record all of the VA treatment 
records identified by the veteran and discussed above.  Also 
as noted above, the veteran was afforded a hearing, but 
failed to report.  Given the standard of the regulation, the 
Board finds that VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to service connection for acquired psychiatric 
disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


